Case 1:18-cv-02185-LJL Document 273-26 Filed 04/06/20 Page 1 of 16




                      Exhibit XX
       Case 1:18-cv-02185-LJL Document 273-26 Filed 04/06/20 Page 2 of 16

                                 Atkinson-Baker, Inc.
                                   www.depo.com


 1

 2           IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF NEW YORK
 3   --------------------------------------------X

 4   EASTERN PROFIT CORPORATION LIMITED,

 5          Plaintiff/Counterclaim Defendant,

 6         -against-               Case No. 18-cv-2185 (JGK)

 7   STRATEGIC VISION US, LLC,

 8          Defendant/Counterclaim Plaintiff,

 9                  -against-

10   GUO WENGUI a/k/a MILES KWOK,

11                        Counterclaim Defendant.

12   --------------------------------------------X

13

14

15                   CONTINUED DEPOSITION OF

16                          GUO WENGUI

17                      New York, New York

18                       December 4, 2019

19

20

21

22   ATKINSON-BAKER, INC.
     (800) 288-3376
23   Www.depo.com

24   REPORTED BY:      TERRI FUDENS

25   FILE NO:   AD0BC41




                                                                        Page 234
                                Guo Wengui - Volume II
                                  December 4, 2019
                 Case 1:18-cv-02185-LJL Document 273-26 Filed 04/06/20 Page 3 of 16

                                                           Atkinson-Baker, Inc.
                                                             www.depo.com

     1                                                                   1
     2             IN THE UNITED STATES DISTRICT COURT                   2   ALSO PRESENT:
     3            FOR THE SOUTHERN DISTRICT OF NEW YORK                  3       French Wallop
     4      ------------------------------------------X                  4       Yvette Wang
     5      EASTERN PROFIT CORPORATION LIMITED,                          5       Thomas Del Vecchio, Videographer
     6            Plaintiff/Counterclaim Defendant,                      6       Victor Chang, Interpreter
     7      V.                                                           7       Una Wilkinson, Interpreter
     8      STRATEGIC VISION US, LLC,                                    8
     9            Defendants/Counterclaim Plaintiff.                     9
            ------------------------------------------X                 10
10
                                                                        11
11
                                                                        12
12
                                                                        13
13
                                                                        14
14
                                                                        15
15                 Continued Deposition of GUO WENGUI a/k/a
                                                                        16
16          MILES KWOK, a Counterclaim Defendant here, taken
                                                                        17
17          by the Defendant-Counterclaim Plaintiff pursuant
                                                                        18
18          to Court Order held at 605 Third Avenue, New York,
                                                                        19
19          New York, commencing at 11:03 A.M., Wednesday,
20          December 4, 2019, before Terri Fudens, a Stenotype          20
21          Reporter and Notary Public of the State of New              21
22          York.                                                       22
23                                                                      23
24                                                                      24
25                                                                      25

                                                             Page 235                                             Page 237
 1                                                                       1
 2       APPEARANCES:
 3         PEPPER HAMILTON LLP
                                                                         2               INDEX
           Attorneys for Plaintiff/Counterclaim                          3   WITNESS:      EXAMINATION BY:          PAGES:
 4         Defendant - Eastern Profit Corporation, Ltd.
                1313 North Market Street
                                                                         4   Guo Wengui
 5              Suite 5100                                               5             Mr. Greim          240
                Wilmington, Delaware 19801                               6
 6
             BY: CHRIS CHUFF, ESQ.                                       7             EXHIBITS
 7
 8
                                                                         8   GUO:        DESCRIPTION:             PAGES:
             GRAVES GARETT LLC                                           9   10      A black page with a label on 243
 9           Attorneys for Defendant/Counterclaim
             Plaintiff - Strategic Vision US LLC
                                                                                    the front which begins with
10                1100 Main Street, Suite 2700                          10          Bates number SVUS 1305 through
                  Kansas City, Missouri 64105
11                816.2563181
                                                                                    1440
12           BY: EDWARD D. GREIM, ESQ.                                  11
                 edgreim@gravesgarrett.com                              12
13
                 JENNIFER DONNELLI, ESQ.
                                                                        13
14               jdonnelli@gravesgarrett.com                            14
15
                                                                        15
16           GOLDEN SPRING (NEW YORK) LTD.
             In-House Counsel for Golden Spring                         16
17               162 E. 64th Street                                     17
                 New York, New York 10065
18               917.941.9698                                           18
19           BY: DANIEL PODHASKIE, ESQ.                                 19
20
21           HODGSON RUSS                                               20
             Attorneys for Guo Wengui a/k/a Miles Kwok,                 21
22           a Counterclaim Defendant
                  605 Third Avenue, Suite 2300                          22
23                New York, New York 10158                              23
                  646.218.7616
24                                                                      24
             BY: MARK A. HARMON, ESQ.                                   25
25              ERIN TESKE, ESQ.

                                                             Page 236                                             Page 238

                                                                                                  2 (Pages 235 to 238)
                                                          Guo Wengui - Volume II
                                                            December 4, 2019
        Case 1:18-cv-02185-LJL Document 273-26 Filed 04/06/20 Page 4 of 16

                                           Atkinson-Baker, Inc.
                                             www.depo.com

 1                 GUO WENGUI                              1                  GUO WENGUI
 2           provide me with a copy of the flash           2   These are two fraudsters.
 3           drive so that at some point we can            3        Q Is the recording that we just
 4           verify or be in a position to verify          4   listened to the recording that you testified
 5           that the video you're playing is              5   earlier you had made with a CCP or PRC official in
 6           video one on that drive.                      6   March of 2017?
 7       Q I will now play the video.                      7        A     Can you repeat it.
 8               MR. HARMON: Mr. Greim, will you           8        Q Sure. Is the recording that we just
 9           provide us with a copy of the flash           9   listened to the recording that you testified
10           drive?                                       10   earlier that you had made in March of 2017 of a
11               MR. GREIM: Yes.                          11   conversation between you and a CCP or PRC
12               (At this time the flash drive            12   official?
13           was played.)                                 13        A     No.
14       Q Mr. Guo, my question to you is was             14        Q What do you recall about the
15   that your voice?                                     15   recording that you made in March of 2017 of a
16       A    I would have no way to make sure.           16   conversation between yourself and a CCP or PRC
17               MR. HARMON: I do want the                17   official?
18           record to reflect that the video is          18                 MR. HARMON: Object to the form
19           not a video of Mr. Guo or of any             19             of the question. Vague and
20           person. It's a video of a voice              20             ambiguous.
21           recording.                                   21                 You can interpret the question,
22               INTERPRETER WILKINSON: I think           22             my objection, and then his answer.
23           counsel was saying that this is not a        23                 INTERPRETER WILKINSON: I
24           video. This is just a voice                  24             believe that the counsel said do you
25           recording.                                   25             recall.

                                              Page 247                                                 Page 249

 1                  GUO WENGUI                             1                  GUO WENGUI
 2                 INTERPRETER CHANG: May I speak          2                MR. HARMON: What do you recall?
 3            now?                                         3                INTERPRETER WILKINSON: What do
 4                 MR. HARMON: There's no question         4            you recall about that recording of
 5            pending.                                     5            the conversation that you have made
 6        Q My question to you is is that your             6            in March, 2017.
 7   voice? Is the voice that we just played that was      7                INTERPRETER CHANG: I have
 8   recorded in video 1 your voice?                       8            trouble to stick to the word. How do
 9                 MR. HARMON: Asked and answered.         9            you recall a recording?
10            Answer again.                               10                How do you know that you recall
11        A    No, because I was looking at the --        11            a recording. You call and you made a
12                 INTERPRETER WILKINSON:                 12            recording of what you record the
13            Interpret what the witness said             13            accountant of a recording if you -- I
14            first. The witness is saying:               14            mean to my way of interpretation, you
15        A    I was watching a voice recording, not      15            have to make sense of the question,
16   a video. But I said I was looking at this one,       16            otherwise the --
17   and it obviously has an image and the voice. When    17        Q I don't understand the dispute, but I
18   I want to say is I have never seen this video, and   18   will ask for the witness' question. Actually, I
19   I have never listened to the voice.                  19   will withdraw it and I'll ask a different
20            This is 100 percent not in my account       20   question. There's already a form objection
21   of YouTube. I really want to find out myself         21   anyway. Let me ask a new question.
22   where he got this, and I don't have no idea. The     22           Who was your March of 2017 discussion
23   two fraudster lawyers obtained this video, and I     23   that you testified to earlier with?
24   want to know where they got it, and I want to        24        A    I really can't answer this question
25   appeal to the court. And this is not right.          25   because I have tens of thousands of conversations

                                              Page 248                                                 Page 250

                                                                                       5 (Pages 247 to 250)
                                        Guo Wengui - Volume II
                                          December 4, 2019
        Case 1:18-cv-02185-LJL Document 273-26 Filed 04/06/20 Page 5 of 16

                                           Atkinson-Baker, Inc.
                                             www.depo.com

 1                   GUO WENGUI                            1                  GUO WENGUI
 2   and recordings of which one that you want me to --    2   about this. Is it your testimony that the
 3                 INTERPRETER CHANG: He said:             3   recording that we just listened to is fake?
 4         A    I have had the conversations with the      4                 MR. HARMON: Object to the form
 5   tens of thousands of people, and how would I pick     5             of the question. You can translate
 6   one now? Which one do I remember in particular?       6             my objection.
 7         Q Sir, I'm asking you about the                 7         A    I want to know if this is fake or
 8   conversation that you said that you had had in        8   this is not fake.
 9   March of 2017 with a CCP or a PRC official and        9         Q Mr. Guo, either that is your voice or
10   that you're recording. That's the conversation       10   it is not. My question to you, which I still
11   I'm asking you about.                                11   don't have an answer to, is is that your voice, or
12         A    CCP. CCP. He wanted me to spell out       12   do you claim it's an imposter?
13   what is a CCP and CCI.                               13                 MR. HARMON: Object to the form
14                 INTERPRETER WILKINSON: PRC.            14             of the question. Asked and answered.
15         A    I had a conversation with a CCP           15         A    That I would not know.
16   official by the name of Liu Yan Ping. I had a        16         Q Is it true that in March of 2017 you
17   conversation with that person, and I had a           17   had absolute faith in General Secretary Gui?
18   recording of that conversation.                      18         A    I don't have any confidence in him.
19         Q Was that conversation in March of            19   Only you may have. I want him to die fast.
20   2017?                                                20   That's my 100 percent hatred of him.
21         A    Approximately, yes, that timing.          21             This is like you are making a naked
22         Q Did you have conversations with any          22   lie. How can you live with who harmed your whole
23   other CCP or PRC officials in March of 2017?         23   family? How can you love a leader?
24         A    I don't really remember.                  24                 INTERPRETER WILKINSON: He
25         Q Is the recording that we just                25             hasn't finished.

                                             Page 251                                                  Page 253

 1                   GUO WENGUI                            1                   GUO WENGUI
 2   listened to a discussion between you and Mr. Liu      2          A    How can you love a leader that
 3   Yan Ping?                                             3   detained 270 of your employees? How can you love
 4         A     I don't know. I think I never --          4   a leader who put 2 million Muslims in camps? How
 5   this is ridiculous because this is not under my       5   can you have a confidence in a leader who wants to
 6   YouTube account and the technical. It's so easy       6   kill all Americans and how can you have confidence
 7   for anyone to make a fake conversation.               7   in such a leader. This is the just ridiculous.
 8              I want to know where this came from        8   And maybe only the two cheaters you are
 9   and whose conversation was this with. And I want      9   representing, they might be able to love such a
10   my attorney to make the effort to find out the       10   leader.
11   source of whatever I listen to just now.             11                  INTERPRETER WILKINSON: He also
12         Q First of all, what is your YouTube           12              said that how can you love such a
13   account?                                             13              leader that he raped Hong Kong.
14                  MR. HARMON: Object to the form        14          A    In addition, how can you leave a
15              of the question.                          15   leader who is raping Hong Kong and also Taiwan.
16         A     He said this is a fake attempt           16                  MR. GREIM: Move to strike as
17   because you did not even make sure that my account   17              nonresponsive. I have a new question
18   is my account. I don't understand the English        18              for you.
19   account as to how they are formed. I know my         19          A    I haven't finished yet. If you don't
20   account have G-U-O, my last name in it. But there    20   want me to say anything or if you don't want me
21   is none.                                             21   say what I want to say, I will leave then.
22              If you didn't make the effort to make     22         Q I want you to answer the question.
23   sure that is a part of the account, then how you     23                  MR. HARMON: He did answer the
24   can present this as my YouTube account?              24              question.
25         Q Mr. Guo, I want to be very clear             25                  MR. GREIM: No, he didn't.

                                             Page 252                                                  Page 254

                                                                                       6 (Pages 251 to 254)
                                        Guo Wengui - Volume II
                                          December 4, 2019
        Case 1:18-cv-02185-LJL Document 273-26 Filed 04/06/20 Page 6 of 16

                                           Atkinson-Baker, Inc.
                                             www.depo.com

 1                  GUO WENGUI                             1                  GUO WENGUI
 2        Q Did you make any video recordings of           2            of the question.
 3   your meeting with Liu Yuan Ping and his entourage?    3        A    After my interview with the Wall
 4        A    Yes.                                        4   Street Journal.
 5        Q How many hours?                                5                INTERPRETER WILKINSON: Do you
 6        A    I don't recall.                             6            know the check interpreter raised a
 7        Q Where are the video recordings?                7            point that when the witness is asking
 8                MR. HARMON: Object to the form           8            a question about the -- your
 9            of the question.                             9            counsel's question asked, can the
10        A    What he said, I don't remember.            10            interpreter repeat, interpret what
11        Q Did you use microphones to make any           11            the witness asked in English instead
12   voice recordings of your meetings with Liu Yuan      12            of answering it even though maybe he
13   Ping and his entourage?                              13            knows the answer that is just to
14        A    No.                                        14            repeat your question. But can
15        Q Did you share any video or voice              15            just -- can he just interpret what
16   recordings of your meetings with Liu Yuan Ping and   16            the witness said in English to you?
17   his entourage with any media?                        17            Is this possible?
18                MR. HARMON: Object to the form          18                INTERPRETER CHANG: I'm trying
19            of the question.                            19            to catch what you were saying.
20        A    During an interview with the VOA I         20                MR. GREIM: I understand the
21   shared with them a clip of a video, the voice of     21            question. Basically I don't want to
22   America.                                             22            do that, or we will never get
23        Q Who was on that video?                        23            anything done. I am willing to allow
24        A    Liu Yuan Ping and his three people         24            you and the main interpreter to speak
25   with him, and myself also. I corrected what I        25            in Chinese with the witness to

                                              Page 271                                                Page 273

 1                  GUO WENGUI                             1                   GUO WENGUI
 2   said. It's not was VOA. It was MIN G. JING.           2             clarify what my question is, but I
 3   That is the media in the organization. I shared       3             don't want to have that entire
 4   that video with that media organization.              4             discussion translated back in
 5        Q Did you share the video or any voice           5             English, or we'll have translations
 6   recording with the Wall Street Journal?               6             within translations?
 7        A     Yes, I shared with the Wall Street         7                 INTERPRETER WILKINSON: No. No.
 8   Journal a video.                                      8             No. It's just that the witness is
 9        Q What equipment did you use to record           9             asking.
10   the meetings?                                        10                 MR. HARMON: Time out. Let's do
11        A     I don't remember.                         11             it. The interpreter is going to
12        Q Who assisted you in making the                12             interpret. If you believe that
13   recordings?                                          13             something that's being said in
14                 MR. HARMON: Object to the form         14             Chinese needs to be on the record in
15             of the question.                           15             order to provide clarity, let us
16        A     My answer is I don't exactly recall       16             know. Otherwise, let's move on.
17   which company assisted me.                           17                 MR. GREIM: Thank you,
18        Q Is it your testimony that the                 18             Mr. Harmon. I agree with that.
19   recordings no longer exist?                          19        Q Now have you posted any of the audio
20                 MR. HARMON: Object to the form         20   recordings or any voice element of the audio
21             of the question, and also asked and        21   recordings on the Internet?
22             answered.                                  22                 MR. HARMON: Object to the form
23        A     No. I cannot be certain about that.       23             of the question.
24        Q When did you last see the videos?             24        A     Yes, I posted every recording, video
25                 MR. HARMON: Object to the form         25   or audio, I have on the Internet recording I had

                                              Page 272                                                Page 274

                                                                                    11 (Pages 271 to 274)
                                        Guo Wengui - Volume II
                                          December 4, 2019
        Case 1:18-cv-02185-LJL Document 273-26 Filed 04/06/20 Page 7 of 16

                                           Atkinson-Baker, Inc.
                                             www.depo.com

 1                  GUO WENGUI                             1                 GUO WENGUI
 2   with the CCP on the Internet.                         2                THE VIDEOGRAPHER: The time is
 3            This is a total crazy because two            3            12:29 p.m. on Wednesday, December
 4   people who are paying you and they are they spies     4            4th.
 5   of communist party. Have you ever seen a spy who      5                This is the end of media number
 6   would post their conversations on the Internet?       6            1, volume 2 of the videotaped
 7   And I posted everything I had at the wisdom on the    7            deposition of Mr. Guo Wengui.
 8   Internet. How could they accuse me of being spy?      8                Off the record.
 9            Your fee is paid by a third party,           9                (At this time, a brief recess
10   but why can't you publicize the source of your       10            was taken.)
11   fees on the Internet?                                11                THE VIDEOGRAPHER: The time is
12                MR. GREIM: Okay. I move to              12            12:40 p.m., Wednesday, December 4,
13            strike all this as non-responsive.          13            2019. This is media number 2, volume
14            We're no longer answering any               14            2 of the videotaped deposition of
15            questions that I've asked. We're            15            Mr. Guo.
16            going to move on.                           16                We are back on the record.
17        Q What happened to the video or audio           17   CONTINUED EXAMINATION
18   recordings that you had made of your meetings with   18   BY MR. GREIM:
19   Liu Yuan Ping?                                       19        Q Mr. Guo, are you aware of any
20        A    I don't know.                              20   recordings of your discussions with CCP or PRC
21        Q What happened to the cell phone               21   officials that were made without your consent?
22   recordings that you made of your phone discussions   22                MR. HARMON: Object to the form
23   with Liu Yuan Ping?                                  23            of the question.
24        A    I don't know.                              24        A    I don't know.
25        Q Where were you storing the video or           25        Q Are you aware of any discussions that

                                              Page 275                                                Page 277

 1                 GUO WENGUI                              1                  GUO WENGUI
 2   audio recordings of your in-person discussions        2   have taken place in your apartment that have been
 3   with Liu Yuan Ping or your phone discussions with     3   placed on the Internet without your consent?
 4   Liu Yuan Ping?                                        4                  MR. HARMON: So Mr. Greim,
 5                MR. HARMON: Object to the form           5              unless you narrow the subject matter,
 6            of the question.                             6              that question is beyond the scope of
 7        A    I really don't know.                        7              what the court allowed you to ask.
 8        Q Did you post any of the 100 hours of           8                  MR. GREIM: Okay.
 9   phone discussions with Liu Yuan Ping on the           9         Q Are you aware of any recordings of a
10   Internet?                                            10   conversation between you and any CCP or PRC
11                MR. HARMON: Object to the form          11   official that has been placed on the Internet
12            of the question.                            12   without your consent?
13        A    This is not accurate. This is like         13         A     Too many. Every of that is not true.
14   the fakery. I never said I made a recording of       14   It's a fake.
15   100 or over 100 hours of conversations. I only       15         Q I'm sorry. I want to make sure I
16   said I have a small portion of the conversations     16   understand.
17   and recordings.                                      17             Is it your testimony that there are
18        Q Did you ever post any of the                  18   fake discussions between you and CCP or PRC
19   recordings you made of the phone conversations       19   officials on the Internet?
20   with Liu Yuan Ping?                                  20                  MR. HARMON: Object to the form
21        A    I already answered the question. I         21              of the question.
22   posted all the recordings of what I made of          22         A     Many of those postings were fake.
23   conversations on the Internet.                       23                  INTERPRETER WILKINSON: The
24                MR. GREIM: Let's go ahead and           24              witness also said I don't know where
25            take our first break.                       25              they are from.

                                              Page 276                                                Page 278

                                                                                     12 (Pages 275 to 278)
                                        Guo Wengui - Volume II
                                          December 4, 2019
        Case 1:18-cv-02185-LJL Document 273-26 Filed 04/06/20 Page 8 of 16

                                           Atkinson-Baker, Inc.
                                             www.depo.com

 1                 GUO WENGUI                              1                 GUO WENGUI
 2               INTERPRETER CHANG: I don't                2       Q Were any members of your family
 3           think so. You can ask him to repeat           3   present in your apartment during this meeting?
 4           it.                                           4       A    No.
 5               MR. HARMON: Next question. The            5       Q Did meet with Mr. Liu for more than
 6           substance is the same.                        6   one day in your apartment?
 7       Q I'm going to know play for you, sir,            7               MR. HARMON: Object to the form
 8   what we have previously distributed as video 8.       8           of the question.
 9   This again will be on a flash drive, and it is a      9       A    Yes.
10   voice recording, even though you'll see that it's    10       Q On how many days did you meet him?
11   on YouTube so you will see that there are pictures   11       A    Three times within three days.
12   here. What I'm playing for you and asking you        12       Q Was your family present for at least
13   about is the voice recording itself.                 13   one of those meetings?
14               MR. HARMON: Mr. Greim, are you           14               MR. HARMON: Object to the form
15           planning on playing the entire type?         15           of the question.
16               MR. GREIM: No. We won't finish           16       A    I have no way to answer his question.
17           if we try to go through all of these.        17       Q I'm sorry. Is your testimony that
18               MR. HARMON: That's what I'm              18   you cannot remember or that they were not there?
19           asking.                                      19               MR. HARMON: Object to the form
20               MR. GREIM: I'm going to play             20           of the question.
21           the first two minutes of a 23-minute         21       A    I don't remember.
22           video, and then I will stop in               22       Q Did Mr. Liu offer to allow you to
23           between on the transcript if you're          23   keep some of your mainland assets?
24           following along on page 1363. I'll           24       A    No.
25           stop after Mr. Wengui's comments             25       Q Did Mr. Liu praise you for the

                                              Page 279                                                  Page 281

 1                  GUO WENGUI                             1                  GUO WENGUI
 2            right before minute 2.                       2   contributions you had made to your country?
 3                 MR. HARMON: Before you ask a            3        A     I don't remember he said that.
 4            question, Mr. Greim, the video that          4        Q Have you discussed with Mr. Liu that
 5            you're playing has static pictures.          5   you have made contributions to your country in the
 6            It's static pictures and a voice             6   past?
 7            recording.                                   7                 MR. HARMON: Object to the form
 8        Q So my question is from the excerpt             8             of the question.
 9   that you heard so far, is this a voice recording      9        A     No.
10   of a meeting between you and Liu Yuan Ping?          10        Q Did you discuss with Mr. Liu the
11        A    Yes.                                       11   charges that have been brought against you in
12        Q And is this a recording that you              12   China?
13   made?                                                13                 MR. HARMON: Object to the form
14        A    Yes.                                       14             of the question.
15        Q Is this a recording, at least the             15        A     I don't recall.
16   section that you've listened to, a recording that    16        Q Do you remember on which of the three
17   you placed on the Internet?                          17   days the recording we just listened to was made?
18        A    Yes.                                       18        A     This has nothing to do with that
19        Q Did the meeting take place at your            19   particular date. This conversation was happened
20   apartment?                                           20   during March.
21        A    I don't remember.                          21        Q So Mr. Guo, is it your testimony that
22        Q Do you remember meeting with Mr. Liu          22   Mr. Liu was present to talk with you in March?
23   anywhere other than your apartment in New York       23                 MR. HARMON: Object to the form
24   City in May of 2017?                                 24             of the question.
25        A    No.                                        25        A     I repeated that he only met me during

                                              Page 280                                                  Page 282

                                                                                      13 (Pages 279 to 282)
                                        Guo Wengui - Volume II
                                          December 4, 2019
        Case 1:18-cv-02185-LJL Document 273-26 Filed 04/06/20 Page 9 of 16

                                          Atkinson-Baker, Inc.
                                            www.depo.com

 1                 GUO WENGUI                             1                  GUO WENGUI
 2   May, so don't lie about any other time.              2   entire thing. So I'm going to play for you the
 3        Q I'm sorry then. Is it your testimony          3   first of three minutes of this recording, sir.
 4   that the recording we just listened to is a phone    4            For the record, once again, this is
 5   recording?                                           5   a -- from YouTube, and it has two still images on
 6        A   Yes.                                        6   a background of a world map. And the Chinese
 7        Q So did you agree with Mr. Liu not to          7   being spoken is transcribed on the video both in
 8   talk about your allegations regarding the CCP in     8   Chinese and in English. But the transcription
 9   public?                                              9   that I have given out is from a certified
10        A   No.                                        10   translation done in this case.
11        Q Mr. Guo, I'm now going to play for           11                 MR. HARMON: Does the certified
12   you a section of the recording that starts at       12             translation differ from what's on the
13   20:30 and goes to 21:30.                            13             screen?
14           If you're following along on your           14                 MR. GREIM: It absolutely does
15   transcript, that's page 1374 to 1375.               15             in the English translation.
16           (At this time a recording was               16             Absolutely.
17   played.)                                            17                 INTERPRETER WILKINSON: Also
18        Q Okay. I stopped actually at 21:33,           18             that the counsel said the
19   for the record.                                     19             translation -- the certified
20               MR. HARMON: Where did you stop?         20             translation, is that different from
21               MR. GREIM: 21:33.                       21             the transcription on the screen.
22        Q Mr. Guo, did you hear other voices in        22             Yes, it is very different in English.
23   the background of this recording?                   23                 MR. GREIM: I did not say it is
24        A   Yes, I heard.                              24             very different. I said it's
25        Q Did you hear a metallic sound like           25             absolutely different.

                                             Page 283                                                 Page 285

 1              GUO WENGUI                                1                   GUO WENGUI
 2   silverware?                                          2       Q By the way, I did not intend to say
 3         A   Yes.                                       3   they are greatly different, but they are each in
 4        Q Did you also hear Mr. Liu say that --         4   English translation from Chinese, and so they are
 5   indicate that you had brought a recording device?    5   definitely different. They are not identical.
 6                MR. HARMON: Objection to the            6            I will now play the tape.
 7            form of the question.                       7            (At this time, the tape was played.)
 8         A   I don't remember.                          8       Q I stopped at 3:03.
 9        Q My question is about the clip we just         9            Mr. Guo, do you recognize this as a
10   heard. Let me be clear. Did you hear Mr. Liu        10   recording of a meeting that you had with Mr. Liu
11   indicate that you had brought a recording device?   11   Yuan Ping?
12         A   No.                                       12                  MR. HARMON: Object to the form
13        Q Did you say that, in fact, to                13             of the question.
14   Mr. Liu?                                            14        A     Yes.
15                MR. HARMON: Object to the form         15       Q And would this have taken place in
16            of the question.                           16   your apartment?
17         A   I don't recall.                           17        A     Yes.
18        Q Does listening to this part of the           18       Q And should there be a video component
19   clip indicate to you that, in fact, this is a       19   to this recording?
20   recording of an in-person meeting that you had      20                  MR. HARMON: Object to the form
21   with Mr. Liu?                                       21             of the question.
22         A   I really don't recall.                    22        A     It should be a part of a video, that
23        Q I'm now going to play what we have           23   recording.
24   marked as video 9. This is an especially long       24       Q And in the video recording were both
25   recording. So once again, I will not play the       25   you and Mr. Liu shown on the screen together at

                                             Page 284                                                 Page 286

                                                                                    14 (Pages 283 to 286)
                                       Guo Wengui - Volume II
                                         December 4, 2019
       Case 1:18-cv-02185-LJL Document 273-26 Filed 04/06/20 Page 10 of 16

                                           Atkinson-Baker, Inc.
                                             www.depo.com

 1                   GUO WENGUI                            1                GUO WENGUI
 2   the same time?                                        2   that you heard this recording?
 3                  MR. HARMON: Object to the form         3        A    I don't remember.
 4              of the question.                           4        Q Do you recall having a meeting around
 5         A     I don't recall.                           5   this same time with a Mr. Kowel? (Phonetic)
 6        Q I will represent to you that this              6        A    I don't remember.
 7   particular clip lasts for one hour, 19 minutes and    7        Q Do you know who Mr. Kowel is?
 8   29 seconds.                                           8        A    I don't know.
 9             My question to you is did you have          9        Q Do you know who Kowel Guiang Bal
10   discussions with Mr. Liu on the same day before      10   (Phonetic) is?
11   the beginning of the clip that we just heard?        11        A    No. I don't know this person.
12         A     I told you earlier between March and     12        Q Did you tell Mr. Liu that Mr. Kowel
13   April, for over 100 hours of conversation I had      13   is an old comrade in the Ministry of State
14   with them it was the detention of my family          14   Security?
15   members and threats against my wife and my           15        A    I don't remember saying that.
16   daughter.                                            16        Q Did you speak with any officials in
17                  INTERPRETER WILKINSON: And my         17   China at the same time that Mr. Liu was visiting
18              brother.                                  18   you?
19        Q Say that again.                               19        A    Yes.
20         A     And my brother.                          20        Q Who?
21        Q My question is about this day. My             21        A    Many of them, or quite a few of them.
22   question is: Did you have discussions with           22        Q To be very clear, my question is
23   Mr. Liu on the same day before the beginning of      23   limited to the time when Mr. Liu was visiting you
24   the recording that I played for you here?            24   in New York. I would like you to tell me the
25         A     I don't recall.                          25   names of the officials what you spoke with over

                                             Page 287                                                  Page 289

 1                   GUO WENGUI                            1                   GUO WENGUI
 2        Q Let me ask you this. Which of the              2   the phone during the time Mr. Liu was visiting you
 3   three days was this recording made?                   3   in New York.
 4        A     It's very clear that in the                4                  MR. HARMON: Object to the form
 5   transcription it's on the 24th.                       5              of the question.
 6        Q Do you recall whether that was the             6         A     I don't quite remember the details.
 7   first, second or third day of your meetings with      7        Q Was one of the officials Wang Ti
 8   Mr. Liu?                                              8   Shan?
 9        A     I don't recall.                            9         A     He's an arch enemy. I'm very strange
10        Q Did Mr. Liu go to Washington, D.C.            10   about you mentioning this person. I would like to
11   after meeting with you in New York?                  11   just yell at him if I can see him.
12                  MR. HARMON: Object to the form        12        Q What phone did you use to confer with
13             of the question.                           13   these Chinese officials during the time of
14        A     Yes.                                      14   Mr. Li's visit?
15        Q Did he come back to meet with you             15         A     I don't remember.
16   again after he was done with his meetings in         16        Q What about secretary Meng?
17   Washington?                                          17   (Phonetic)
18        A     Yes.                                      18                  MR. HARMON: Object to the form
19        Q Did you record any of your meetings           19              of the question. Are you asking
20   with him upon his return from Washington?            20              whether he spoke with him during that
21        A     I don't remember.                         21              time?
22        Q Did you make any effort to search for         22        Q Did you speak with secretary Meng
23   these recordings before your deposition today?       23   over the phone?
24        A     No.                                       24                  MR. HARMON: Ever?
25        Q When was the last time before today           25         A     The Meng, there are millions of

                                             Page 288                                                  Page 290

                                                                                      15 (Pages 287 to 290)
                                        Guo Wengui - Volume II
                                          December 4, 2019
        Case 1:18-cv-02185-LJL Document 273-26 Filed 04/06/20 Page 11 of 16

                                          Atkinson-Baker, Inc.
                                            www.depo.com

 1                GUO WENGUI                              1                   GUO WENGUI
 2   May of 2017, when is the next time you               2                 MR. GREIM: Our position is it
 3   communicated in any with the CCP or PRC official?    3             is within the scope because we
 4       A     I don't remember.                          4             believe that Mr. Bannon served as an
 5       Q By the way, Mr. Liu also spoke                 5             intermediary. But we won't need to
 6   directly with Guo Mei, didn't he?                    6             do this on the record here.
 7                MR. HARMON: Objection to the            7        Q Did you write a letter to Senior CCP
 8            form of the question.                       8   officials in August of 2017?
 9       A     I don't know.                              9        A     I don't recall.
10       Q Did Mr. Liu tell you that he had              10                 INTERPRETER WILKINSON: August.
11   spoken with Guo Mei before your meeting with him    11                 INTERPRETER CHANG: Did you say
12   and had obtained a letter from her?                 12             August?
13                MR. HARMON: Object to the form         13        Q Yes.
14            of the question.                           14        A     I don't remember.
15       A     I don't remember.                         15        Q I'm going to show you now, sir, what
16       Q Did you have any communications with          16   we have transcribed as video 4, which is, I will
17   CCP or PRC officials after May, 2017 through        17   represent to you, a portion of a minute Ming Jing
18   either of your children?                            18   broadcast in which you are interviewed by a Ming
19                MR. HARMON: Object to the form         19   Jing reporter. This is again video 4.
20            of the question.                           20            Before I do that, Mr. Guo, I think
21       A     No.                                       21   you testified earlier that you have appeared on
22       Q Did either of your children convey            22   Ming Jing before; is that correct?
23   messages to you after May, 2017 from any CCP or     23        A     Yes.
24   PRC official?                                       24        Q And what is the name of the reporter
25       A     No.                                       25   who typically questions you on the program?

                                             Page 295                                                 Page 297

 1                 GUO WENGUI                             1                GUO WENGUI
 2       Q Did any other person communicate               2               MR. HARMON: Objection to the
 3   messages from you to CCP or PRC officials after      3           form of the question.
 4   May of 2017?                                         4       A    I don't remember exactly.
 5               MR. HARMON: Objection to the             5       Q Is his name Mr. Cheen?
 6           form of the question.                        6       A    Yes. The one by the last name
 7       A    No.                                         7   C-H-E-E-N. Xioping, X-I-O-P-I-N-G.
 8       Q Did any other person communicate               8       Q The transcription begins on page SVUS
 9   messages from CCP or PRC officials to you after      9   1320. I will now play it for you?
10   May of 2017?                                        10               MR. HARMON: You said 1320?
11       A    No.                                        11               MR. GREIM: Correct. SVUS1320.
12       Q Did Mr. Steve Bannon communicate              12               MR. HARMON: Video 4?
13   messages from you to any CCP or PRC official or     13               MR. GREIM: Video 4.
14   from any CCP or PRC official to you after May of    14               MR. HARMON: Mine begins on 1331
15   2017.                                               15           unless there is a 4A.
16       A    No. That is ridiculous.                    16               MR. GREIM: There is a 4A. I'm
17       Q Did Mr. Bannon report to you on his           17           not sure why that's true, but this is
18   September, 2017 meeting with Wan Chi Shan when he   18           video 4.
19   met with you in October of 2017?                    19               MR. HARMON: Give me a moment.
20               MR. HARMON: Object to the form          20       Q I will play for you from the very
21           of the question. I think that's             21   beginning of the tape through the beginning of
22           beyond the scope of what you're             22   minute 6.
23           entitled to inquire about.                  23               MR. HARMON: Do you need to play
24               In fact, I'm sure of it. I'll           24           six minutes worth of tape to
25           direct the witness not to answer.           25           determine whether it's him?

                                             Page 296                                                 Page 298

                                                                                    17 (Pages 295 to 298)
                                       Guo Wengui - Volume II
                                         December 4, 2019
       Case 1:18-cv-02185-LJL Document 273-26 Filed 04/06/20 Page 12 of 16

                                          Atkinson-Baker, Inc.
                                            www.depo.com

 1                  GUO WENGUI                            1                   GUO WENGUI
 2                MR. GREIM: We do and you'll see         2   are from (inaudible) Wang Chi Sung.
 3            why in a minute.                            3             There are hundreds and millions of
 4                MR. HARMON: I am sure I will            4   such fake clips on the Internet. I cannot say
 5            not see why, but it seems like a            5   this is authentic one. I can only recognize my
 6            waste of time.                              6   own face and my tie. Nothing else I can identify.
 7                MR. GREIM: Go ahead.                    7         Q So is it your testimony, sir, that
 8                MR. HARMON: I just think it             8   you did not appear on Ming Ging and talk about a
 9            doesn't take six minutes of playing         9   letter that you wrote to President Gi and
10            for him to determine whether it's          10   Secretary Mang Giangu? (Phonetic)
11            authentic.                                 11                 MR. HARMON: Object to the form
12        Q Before I hit play on this, Mr. Guo,          12             of the question.
13   can you see my -- can you see the computer I have   13                 INTERPRETER WILKINSON: Counsel,
14   here?                                               14             your question was are you saying that
15        A    Yes.                                      15             you never appear on the media with
16        Q Do you recognize Mr. Chen and                16             the Ming Ging and then talking about
17   yourself in the screen?                             17             this letter you wrote to Wung Gi
18        A    Yes.                                      18             Shan.
19        Q I will now play this. What I may do          19                 INTERPRETER CHANG: No. No.
20   is I may break it up in the middle, but I will      20             Let me repeat the question. It's not
21   start, and then I'll announce when I stop.          21             yours.
22           (At this time the video was played.)        22                 INTERPRETER WILKINSON: I'm
23        Q I'm going to stop for a moment. I            23             marking some of your questions
24   stopped at second 32.                               24             because the interpreter did not
25           Mr. Guo, I think I'm going to               25             interpret the question like that;

                                             Page 299                                                Page 301

 1                 GUO WENGUI                             1                  GUO WENGUI
 2   approach you so you can actually view the letter     2            right?
 3   that's displayed on the screen on the broadcast.     3                MR. HARMON: Ask the question
 4            I'm just going to come a little             4            again and have it interpreted again.
 5   closer. I'm going to hit play, and we may not go     5            Maybe break down the question into
 6   all the way through five minutes. I've stopped it    6            pieces so that it's easy to
 7   at minute 53.                                        7            translate.
 8            Mr. Guo, did you recognize the letter       8        Q Mr. Guo, do you deny that I have just
 9   that the host displayed on the screen while          9   shown you a clip of your appearance on Ming Jing
10   speaking with you?                                  10   TV?
11         A    No.                                      11                MR. HARMON: Object to the form
12         Q Do you recognize this as a broadcast        12            of the question.
13   that you did with Mr. Chen?                         13         A   I cannot validate the timing of the
14                 MR. HARMON: Object to the form        14   content of this interview. I simply do not
15             of the question.                          15   recall.
16         A    No.                                      16        Q Did you not tell the host that your
17         Q For the record, I'm going to play           17   letter was written to President Gi and Secretary
18   again at minute 5:11. I've stopped it at 6          18   Ming Gian Ju? (Phonetic)
19   minutes and 56 seconds.                             19                MR. HARMON: Object to the form
20            I would now ask you, Mr. Guo, is this      20            of the question.
21   not a video of your appearance on Ming Ging with    21         A   I don't remember.
22   Mr. Chin?                                           22        Q Do you deny that you wrote the letter
23         A    Ming Ging is representing Chinese        23   that was displayed on this broadcast?
24   Communist Party. They are making accusations and    24                MR. HARMON: Object to the form
25   lies and everything. All their friends are from     25            of the question.

                                             Page 300                                                Page 302

                                                                                    18 (Pages 299 to 302)
                                        Guo Wengui - Volume II
                                          December 4, 2019
       Case 1:18-cv-02185-LJL Document 273-26 Filed 04/06/20 Page 13 of 16

                                         Atkinson-Baker, Inc.
                                           www.depo.com

 1                   GUO WENGUI                          1                  GUO WENGUI
 2        A     I don't remember.                        2            approach the witness one more time.
 3       Q Who drafted the letter?                       3            (At this time, the video was played).
 4                 MR. HARMON: Object to the form        4        A    I want to make sure I understand.
 5             of the question.                          5   Who is asking questions, you the lawyer, or the
 6        A     I really don't know.                     6   video? The guy who is a cheater is asking
 7       Q Did you sign it?                              7   questions.
 8                 MR. HARMON: Object to the form        8       Q Mr. Guo, you have to stop disrupting
 9             of the question.                          9   the deposition.
10        A     I don't remember.                       10                MR. HARMON: Okay. He's not
11       Q Did you transmit it to anyone?               11            disrupting the deposition.
12                 MR. HARMON: Object to the form       12                MR. GREIM: Yes, he is. This is
13             of the question.                         13            ridiculous.
14        A     I don't remember.                       14                MR. HARMON: Ask your next
15       Q So you neither admit nor deny that I         15            question.
16   have shown you a portion of a clip of an           16                MR. GREIM: I can't because the
17   appearance you made on Mira Media?                 17            witness just keeps talking.
18                 MR. HARMON: Object to the form       18                MR. HARMON: Ask your next
19             of the question.                         19            question.
20        A     I had many interviews with them, but    20                MR. GREIM: We will have to ask
21   I don't remember this particular one.              21            for more time if this continues.
22       Q Do you recall being given a red line         22                MR. HARMON: Ask your next
23   by the CCP or PRC officials that you could not     23            question.
24   cross?                                             24       Q The question, sir, is do you
25                 MR. HARMON: Object to the form       25   recognize the signature on the document I placed

                                            Page 303                                                 Page 305

 1                  GUO WENGUI                           1                 GUO WENGUI
 2             of the question.                          2   in front of you on my computer.
 3        A     I don't understand what you referring    3         A   It's my name, but I don't think
 4   to. Because like Trump, everything is talking       4   that's my signature.
 5   about it. She has friends. Now he also want to      5        Q So Mr. Guo, do you deny sending this
 6   stop Hua Wei.                                       6   letter to CCP and PRC officials in August of 2017?
 7                 MR. GREIM: Move to strike.            7                 MR. HARMON: Object to the form
 8        A     The telecom company in China, that's     8            of the question.
 9   what he's referring to.                             9         A   I've never sent this letter.
10                 MR. GREIM: Move to strike as         10        Q Did anyone send this letter to CCP
11             non-responsive.                          11   and PRC officials on your behalf?
12        Q Did you receive any communications          12                 MR. HARMON: Object to the form
13   from the CCP or PRC in response to this letter?    13            of the question.
14                 MR. HARMON: Object to the form       14         A   That I wouldn't know.
15             of the question.                         15        Q Have you seen it before today?
16        A     I don't understand and I don't          16         A   It's all over on the Internet.
17   remember.                                          17        Q Did you agree to the terms in this
18        Q What don't you understand about my          18   letter?
19   question?                                          19                 MR. HARMON: Object to the form
20                 MR. HARMON: Object to the form       20            of the question.
21             of the question.                         21         A   I totally do not agree with any of
22        A     Because I don't know what you said      22   the terms in this letter.
23   about this letter.                                 23        Q In August of 2017, did you agree to
24        Q Do you recall?                              24   the terms of the letter?
25                 MR. GREIM: I'm going to              25                 MR. HARMON: Asked and answered.

                                            Page 304                                                 Page 306

                                                                                   19 (Pages 303 to 306)
                                       Guo Wengui - Volume II
                                         December 4, 2019
        Case 1:18-cv-02185-LJL Document 273-26 Filed 04/06/20 Page 14 of 16

                                           Atkinson-Baker, Inc.
                                             www.depo.com

 1                  GUO WENGUI                             1                   GUO WENGUI
 2                 MR. HARMON: Object to the form          2             any signals to anybody. She's going
 3             of the question.                            3             to stay where she is.
 4                 INTERPRETER WILKINSON: The              4                 MR. GREIM: She has been and it
 5             video, not just the interview. The          5             needs to stop.
 6             video of this interview.                    6                 MR. HARMON: She's going to stay
 7        A     I have been interviewed by them for        7             where she is. She hasn't done
 8    more than once, but I cannot tell you the            8             anything, and she is not moving, so
 9    authenticity of this one.                            9             go ahead.
10                 MR. GREIM: Let's go ahead and          10       Q What are some of the other names that
11             take a break.                              11   Mr. Yu goes by?
12                 (At this time, a brief recess          12       A      I don't know.
13             was taken.)                                13                 MR. HARMON: Really? You're
14                 THE VIDEOGRAPHER: The time is          14             going to video her?
15             2:08 p.m., Wednesday, December 4,          15                 INTERPRETER WILKINSON: I'm
16             2019. This is the end of media             16             going to video her.
17             number 2, volume 2 of the videotaped       17                 MR. GREIM: No, you're not.
18             deposition of Mr. Guo Wengui.              18             We'll raise this with the court
19                 We're off the record.                  19             later.
20                 (Time noted: 2:08 p.m.)                20       Q Do you know the name William Je, J-E?
21                 (At this time, a brief recess          21       A      They are the same person, William Je
22             was taken.)                                22   and William Yu.
23                 THE VIDEOGRAPHER: The time is          23       Q What about the name Je Kay Ming?
24             2:19 p.m., Wednesday, December 4,          24       A      I don't know this person.
25             2019. This is media number 3, volume       25       Q Do you know the name Yu Gian Ming?

                                             Page 315                                                Page 317

 1                 GUO WENGUI                              1                 GUO WENGUI
 2           2 of the videotaped deposition of             2        A    William used the Chinese name.
 3           Mr. Guo Wengui. We are back on the            3       Q Do you know which of those is his
 4           record.                                       4   legal name?
 5   EXAMINATION BY                                        5                MR. HARMON: Object to the form
 6   MR. GREIM:                                            6            of the question.
 7       Q Mr. Guo, your first deposition I                7        A    I don't know.
 8   asked you some questions about a man we identified    8       Q Do you know what country or countries
 9   as William Yu.                                        9   he's a citizen in?
10           Do you remember those questions?             10        A    I don't know.
11       A    Yes.                                        11       Q When did you last see him?
12       Q Do you know him by any other names?            12        A    About two months ago.
13       A    I don't know.                               13       Q Where was this?
14               MR. GREIM: Before we go much             14        A    In New York.
15           further, I just want to point out we         15       Q How frequently do you see Mr. Gi?
16           object to Miss Wang standing back            16                MR. HARMON: Object to the form
17           behind the videographer directly in          17            of the question.
18           the line of sight of the witness.            18        A    Three, four times. Two to three
19               There have been a lot of facial          19   times a year.
20           gestures, nodding yes and no on              20       Q Do you E-mail or call him?
21           questions, and I would like that             21        A    Calling him.
22           stopped.                                     22       Q Where did you first meet Mr. Gi?
23       A    You're totally lying.                       23        A    In the office on the social occasion.
24               MR. HARMON: I've been looking            24       Q Which office?
25           at Miss Wang. She's not providing            25        A    I don't know. I really don't recall

                                             Page 316                                                Page 318

                                                                                    22 (Pages 315 to 318)
                                        Guo Wengui - Volume II
                                          December 4, 2019
       Case 1:18-cv-02185-LJL Document 273-26 Filed 04/06/20 Page 15 of 16

                                         Atkinson-Baker, Inc.
                                           www.depo.com

 1                 GUO WENGUI                            1                 GUO WENGUI
 2   that.                                               2        A     Because he told me that the
 3        Q Is this in Beijing?                          3   government that take his people in Hong Kong and
 4         A  I don't recall.                            4   that the police went to threats that his mother in
 5        Q Are you aware that he is a director          5   her home and get him so frightened that he had to
 6   of an entity whose name includes AC?                6   be hospitalized.
 7               MR. HARMON: Object to the form          7                 INTERPRETER WILKINSON: And
 8           of the question. It was asked and           8             every day people call him telling him
 9           answered at the last deposition.            9             to kill him; right?
10         A  Yes.                                      10        A     Yes. He also said they are making
11        Q How did he come to be a director of         11   the phone calls that threaten them by killing them
12   ACA?                                               12   making daily phone calls.
13         A  I don't know.                             13        Q When did Mr. Gi first tell you that
14        Q Is ACA an entity that you started?          14   the government was persecuting his people in Hong
15         A  I don't know.                             15   Kong?
16               MR. HARMON: Yvette, come around        16        A     I don't remember exactly.
17           the other side please.                     17        Q Did you know Mr. Gi before you came
18               MR. GREIM: Miss Wang is sitting        18   to the United States in 2015?
19           around directly behind my client.          19                 MR. HARMON: Object to the form
20               MR. HARMON: Yvette, please come        20             of the question.
21           around.                                    21        A     Yes.
22               I would ask you, Mr. Greim, to         22        Q How?
23           ask your client even if she's only         23        A     I don't remember.
24           using her phone for the purposes to        24        Q Were you a client of his?
25           keep it down so it doesn't appear          25        A     No.

                                            Page 319                                                 Page 321

 1                 GUO WENGUI                            1                  GUO WENGUI
 2            that she's taking videos and photos.       2       Q Did he work for you?
 3                MR. GREIM: I would ask the same        3       A    No.
 4            thing of Miss Wang.                        4       Q Did you know him as chairman of the
 5                MR. HARMON: Absolutely.                5   greater China securities section of Maquery?
 6            Everybody put their phones down.           6   (Phonetic)
 7                MR. GREIM: That's the new rule.        7                MR. HARMON: Object to the form
 8       Q You recall your first deposition you          8           of the question.
 9   claimed you worked with Mr. Gi on anti-communist    9       A    Yes.
10   matters?                                           10       Q Did you recruit him to leave Maquery
11                MR. HARMON: Object to the form        11   and join ACA?
12            of the question.                          12       A    I don't remember.
13        A    I don't remember.                        13       Q Did you ask him to join ACA?
14       Q Is it true that you have worked with         14       A    No.
15   Mr. Gi in the past on what you characterize as     15       Q How was ACA formed?
16   anti-communist matters?                            16                MR. HARMON: These questions
17        A    I don't know how to say that, the        17           were asked and answered at his last
18   working together. But in Chinese, we say we are    18           deposition.
19   both anti-communists.                              19       A    No, I don't know.
20       Q How do you know Mr. Gi is                    20       Q Mr. Guo, did you solicit money from
21   anti-communist?                                    21   investors in the United Emirates to begin ACA?
22        A    Because he told me so. He was            22                MR. HARMON: I'm going to permit
23   persecuted by the communist party right now.       23           Mr. Guo to answer this question, but
24       Q How do you know Mr. Gi was persecuted        24           it's clearly outside the very limited
25   by the communist party?                            25           scope that magistrate Freeman

                                            Page 320                                                 Page 322

                                                                                    23 (Pages 319 to 322)
                                       Guo Wengui - Volume II
                                         December 4, 2019
      Case 1:18-cv-02185-LJL Document 273-26 Filed 04/06/20 Page 16 of 16

                                           Atkinson-Baker, Inc.
                                             www.depo.com

 2
 3           ACKNOWLEDGMENT
 4
 5   STATE OF NEW YORK   )
 6                ss:
 7   COUNTY OF ___________ )
 8
 9        I, Guo Wengui, hereby certify that I have
10   read the transcript of my testimony taken under
11   oath in my deposition of December 4, 2019; that
12   the transcript is a true and complete record of my
13   testimony, and that the answers on the record as
14   given by me are true and correct.
15
16
17                  _____________________________
18                    GUO WENGUI
19
20
21   Subscribed and sworn to before me
22   this    day of         2019.
23   _________________________________
24        (NOTARY PUBLIC)
25

                                              Page 343

 2
 3             CERTIFICATE
 4
 5           I, Terri Fudens, a stenotype reporter
 6   and Notary Public within and for the State of New
 7   York, do hereby certify:
 8           That the witness whose testimony is
 9   hereinbefore set forth was duly sworn by me and
10   that such testimony is a true record of the
11   testimony given by such witness.
12           I further certify that I am not related
13   to any of the parties by blood or marriage, and
14   that I am in no way interested in the outcome of
15   this matter.
16           IN WITNESS WHEREOF, I have hereunto set
17   my hand.
18
19
20
21        ____________________________
               Terri Fudens
22
23
24
25

                                              Page 344

                                                                  29 (Pages 343 to 344)
                                         Guo Wengui - Volume II
                                           December 4, 2019
